DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 06/14/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, 10, 12, 15, 18, and 20 have been amended.
Claim 21 is newly added.
Claims 1-21 are pending.
Claims 1-21 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 06/24/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Amendment
In the Remarks filed 06/14/2021, Applicant has amended:
The content of the Specification to correct a drawing reference number. The Examiner acknowledges this change for correction purposes and determines no new matter has been introduced by the amendment.
The language of claim 2, and similarly amended claims 10 and 18, to address the previously identified 35 U.S.C. 112(b) rejection regarding the clarity of the limitation using a relative term of degree of “a most recent set of errors”. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejection made in the Office action dated 03/24/2021. The Examiner notes 

Response to Arguments
In Remarks filed on 06/14/2021, Applicant substantially argues:
The Applicant argues against the use of form paragraph 7.06. The Examiner acknowledges that within the current application the aforementioned form paragraph is not applicable and is removed in the current action and will not be listed in future actions.
The applied reference Patapoutian does not disclose the limitation of claim 1, and similarly recited claims 9 and 17, of identifying a suspect block based on device-based log data. In particular, Applicant determines that Patapoutian receives information related to the reliability of the block and performs data capacity adjustment as a single process as opposed to the limitation recited in the claims of identifying the block. Furthermore, it is argued that Patapoutian does not disclose performing the verifying of the block selectively for the suspect block as recited in claim 4. Applicant’s arguments filed have been fully considered but they are not persuasive. Previously cited Paragraph [0033] of Patapoutian discloses that the reliability module may use reliability information of the storage device in order to determine whether data capacity adjustment is needed for a particular storage block or cell. This is additionally disclosed by Patapoutian in Paragraph [0056] “The reliability information may include information related to the reliability or aging of one or more particular data blocks and/or storage cells within a storage device. For example, the reliability information may be associated with a particular data block or storage unit within storage block 14. Reliability module 40 is configured to determine a level of aging or reliability of a data cell, data block or storage unit based on information provided by p/e cycle input 42, p/e time input 44, and/or error log input 46. The level of aging or reliability determined by reliability module 40 may be referred to herein as a reliability metric.” Furthermore, Patapoutian discloses in Paragraph [0057] “Reliability module 40 may be configured to compare the reliability metric to a threshold. If the reliability metric is greater than the threshold, then reliability module 40 may determine that the data block or storage unit within storage device 10 has a high enough level of reliability that countermeasures do not need to be taken to maintain appropriate reliability levels. Otherwise, if the reliability metric is not greater than the threshold, then reliability module 40 may determine that countermeasures need to be taken to maintain appropriate reliability levels.” Herein it is disclosed that as part of the process, the reliability module may identify blocks on which action may need to be taken by, for one example, comparing the reliability metric to a threshold. Additionally, as noted by previously cited Paragraph [0060] in the Office action dated 03/24/2021, the reliability module may utilize statistical processing to determine the reliability metric. Therefore it is determined by the Examiner that Patapoutian does identify blocks which may need capacity adjustments prior to performing the data capacity adjustments and furthermore uses the metric information to then perform the adjustment when necessary. The Examiner notes the reference does not explicitly use the term “suspect” but the process as disclosed by Patapoutian meets the limitation requirements of identifying a block which is found to be analogous to a “suspect block.” Also, Applicant is reminded should there be more importance to the suspect block that "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See MPEP 2111.01(II).
The applied reference Patapoutian does not disclosed the amended limitation of claim 2, and similarly claims 10 and 18, of a first contiguous set and second contiguous set of errors. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The Applicant argues that the application of the reliability module as disclosed by Patapoutian for reading on the verification firmware limitation of claim 3 and the identification firmware of claim 1 is improper as it would require “breaking” the component and would therefore require at least obviousness argument for making the modification. Applicant’s arguments filed have been fully considered but they are not persuasive. As noted by the claim language in claims 1 and 3, both the identification firmware and the verification firmware are executed on the same processor. Therefore, based on the claim language, Applicant’s argument is invalid as the elements being separate. Furthermore, Applicant is reminded “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123(I).
The applied reference Gupta does not disclose the limitation of claim 8, and similarly recited in claim 16, of identifying suspect blocks periodically because Gupta is directed towards overall storage device failure and not individual block failure. Applicant’s arguments filed have been fully considered but they are not persuasive. As noted above, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In this manner, Gupta discloses details pertaining to the periodic evaluation of storage health and this information is relied upon in the obviousness rejection for teaching the claimed limitation.
Newly added claim 21 is addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated June 14, 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-8, 10-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a first contiguous set of errors and a second contiguous set of errors” which is not found to be clearly defined by the claim language for the scope of what is considered “contiguous set of errors”. Claims 10 and 18 recite the similar limitation without clarifying language as to what may be defined as “contiguous set of errors”. Claims 3-8, 11-16, and 19-20 depend from the respective claims identified above and do not resolve the issue. For purposes of the current rejection, the limitations are interpreted as errors occurring in the device in chronological order as presented in the originally filed Specification Pages 13-14. The Examiner notes there is no clear link of the claim language with how it is supported by the Specification. Applicant is reminded "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) See MPEP 2111.01(II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patapoutian et al. (US 2011/0252289).

Regarding claim 1, Patapoutian discloses a Solid State Drive (SSD), comprising: flash storage for data, the flash storage organized into a plurality of blocks ([0029] Storage device includes a controller 12 and a storage block 14. In some examples, storage device 10 may be a block storage device that provides read and/or write access to data in logical blocks. In some examples, storage device 10 may be a solid state drive (e.g., a flash drive), a hard drive, or any other type of data storage device.); a controller to manage reading data from and writing data to the flash storage ([0030] Controller 12 is configured to handle requests received from a host device to store data to and retrieve data from storage block 14. Controller includes a processor 16, a memory 18, a host device interface 20, and a storage block interface 22.); metadata storage to store device-based log data for errors in the SSD ([0082] The reliability information provided by p/e cycle input 42, p/e time input 44, and/or error log input 46 may, in some examples, be stored as part of reliability information 28 in memory 18 of storage device 10. In additional examples, the reliability information provided by p/e cycle input 42, p/e time input 44, and/or error log input 46 may be stored in storage block 14 of storage device 10, e.g., as metadata for a data block within storage block 14.); and identification firmware that may be executed on a processor, the identification firmware configured to identify a suspect block in the plurality of blocks based at least in part on the device-based log data ([0033] Reliability module 24 may be configured to obtain information related to a reliability of a data block (i.e., reliability information) within a storage device, and adjust a data capacity for the storage device based on the information related to the reliability of the data block. In some examples, reliability module 24 may adjust the data capacity by adjusting the data capacity of one or more particular storage units within storage block 14 of storage device 10. [0175] The various components illustrated herein may be realized by any suitable combination of hardware, software, firmware, or any combination thereof. And [0056-0057]). Herein it is disclosed a flash storage device including a controller which may execute instructions which monitor metadata stored in the flash storage device and adjust operations of the device based on obtained information to target identified storage units. The Examiner notes the one or more particular storage units as identified in Patapoutian are analogous to the “suspect block” as claimed as the particular storage units are selected based on the reliability information, which is stored as metadata in the device, which is noted to be analogous to the device-based log data.
Regarding claim 9, Patapoutian discloses a method, comprising: tracking errors in a Solid State Drive (SSD), the SSD including a plurality of blocks ([0029]); storing device-based log data about the errors in the SSD ([0082]); and identifying a suspect block in the plurality of blocks responsive to the device-based log data ([0033] and [0056-0057]). Claim 9 is rejected on a similar basis as claim 1.
Regarding claim 17, an article, comprising a non-transitory storage medium, the non-transitory storage medium having stored thereon instructions that, when executed by a machine ([0177] If implemented in software, the techniques may be realized at least in part by a computer-readable data storage medium comprising code with instructions that, when executed by one or more processors, performs one or more of the methods described above.), result in: tracking errors in a Solid State Drive (SSD), the SSD including a plurality of blocks ([0056] The terms side information and reliability information, as used herein, may refer to any information that indicates or is effected by the aging of a storage device. In some examples, the side information and reliability information may include any combination of information provided by one or more of p/e cycle input 42, p/e time input 44, and error log input 46. The reliability information may include information related to the reliability or aging of one or more particular data blocks and/or storage cells within a storage device. For example, the reliability information may be associated with a particular data block or storage unit within storage block 14. And [0029]); 20storing device-based log data about the errors in the SSD ([0082]); and identifying a suspect block in the plurality of blocks responsive to the device-based log data ([0033] and [0056-0057]). Claim 17 is rejected on a similar basis as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7, 10-13, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Patapoutian et al. (US 2011/0252289) in view of Minamimoto (US 2013/0282961).

Regarding claim 2, Patapoutian does not explicitly disclose the SSD according to claim 1, wherein: the errors in the SSD include a first contiguous set of errors and a second contiguous set of errors; and the metadata storage stores device-based log data for the second contiguous set of the errors in the SSD. Regarding this limitation Minamimoto discloses in Paragraphs [0034] and [0063-0064] “[0034] In the case that an error such as write error, erasure error, or read error occurs, the error log management section 33 writes the error log 13 into the NAND flash 10 with reference to the error log management information 23 on the RAM 20 and updates the error log management information 23 on the RAM 20 along with writing of the error log. The error log 13 includes a ring buffer that can accumulate and store a prescribed number M of error log data. The ring buffer includes a data section for accumulating and recording a prescribed number of error log data and an indicator section for identifying the latest error log data. [0063] FIG. 15 shows a recording operation of the 251st log data when a 251st error occurs. This recording operation is not divided into a first half-process and a second half-process, but rather it is simultaneously carried out. As shown in FIG. 15, before a 251st error occurs, the data #1 to the data #240 are recorded in the buffers BF0-BF239, the data #241 to the data #249 are recorded in the buffers BF240-BF248 of the page #489, and only the buffer BF249 is empty. In addition, the log number "250" is recorded in the indicator 51 of the page #489, and the log data (#250) of the log number "250" to be recorded in the buffer BF249 are recorded on the latest log data area LD. [0064] The error log management section 33 updates the last page arrangement information 23d of the error log management information 23 to the page address 490 from the page address 489 along with this recording operation. As a result, the page #489 is invalidated. Moreover, the data #1, which have been recorded in the buffer BF0, is invalidated by the data #251 to be recorded in the buffer BF0.” Herein it is disclosed by Minamimoto that the error log is designed to store a specific number of errors which is found analogous to the second contiguous set of errors. Furthermore, it is disclosed that pre-existing errors are overwritten when new errors occur thereby meeting the limitation of there existing a first and second contiguous set of errors but storing the second contiguous errors and the overwritten errors being considered the first contiguous set of errors. Additionally the errors are maintained chronologically. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store a defined set of errors as also disclosed by Patapoutian in order to conserve storage space for the maintaining the errors. Patapoutian and Minamimoto are analogous art because they are from the same field of endeavor of managing flash storage.
Regarding claim 3, Patapoutian further discloses the SSD according to claim 2, wherein: the metadata storage is further configured to store precise block-based data regarding the errors in the SSD ([0073] As already discussed above, p/e cycle input 42, p/e time input 44, and/or error log input 46 provide device aging information and/or reliability information to reliability module 40. In some examples, p/e cycle input 42 may include information related to a number of erase cycles (e.g., erase operations) that have occurred for one or more data blocks within a storage device and/or information related to a number of program cycles (e.g., program operations) that have occurred for one or more data blocks within a storage device. For example, such information may include the total number of erase and/or program cycles that have occurred over the lifetime of the storage device with respect to one or more data blocks.); and the SSD further comprises verification firmware that may be executed on the processor, the verification firmware configured to determine whether the suspect block is predicted to fail based at least in part on both the precise block-based data and the device-based log data ([0060] In some examples, p/e cycle input 42, p/e time input 44, and/or error log input 46 may each be represented by a binary number that includes one or more bits. In some examples, each of inputs 43, 44 and 46 may be represented by only a single bit. In any case, reliability module 40 may determine a reliability metric based on some combination of the input bits or numbers. For example, reliability module 40 may use statistical processing to determine an appropriate reliability metric. The statistical processing, in some examples, may use historical reliability information in addition to instantaneous reliability information to determine a current reliability metric for a data block and/or storage unit. In further examples, reliability module 40 may calculate a weighted sum of one or more of the reliability information inputs to generate the reliability metric.)
Regarding claim 4, Patapoutian further discloses the SSD according to claim 3, wherein the verification firmware is executed selectively for the suspect block ([0085] As another example, metadata portion 62 may store statistics regarding read, write, erase, and program times with respect to storage unit 60 or with respect to particular data blocks within storage unit 60. As a further example, metadata portion 62 may store an error log and/or a number of errors that may have occurred with respect to storage unit 60 or with respect to particular data blocks within storage unit 60. [0089] In some examples, one or more of metadata portion 62, data portion 64, and ECC portion 66 may have storage cell capacities that are dynamically adjustable. For example, storage unit 60 may be capable of receiving a command that directs storage unit 60 to increase or decrease the storage cell capacity (e.g., the number of bits stored within a single storage cell) for the storage cells. Such commands may be issued, in some examples, by reliability module 40, e.g., via variable alphabet output 50.). Herein it is disclosed the provided metadata is associated with particular blocks and subsequent action issued by the reliability module only affects the blocks which are determined to require the action.
Regarding claim 5, Patapoutian further discloses the SSD according to claim 3, wherein the verification firmware is configured to 25retire the suspect block based at least in part on the precise block-based data and the device-based log data ([0074] In some examples, storage device 10 may utilize a wear leveling algorithm that keeps track of program/erase cycles (p/e-cycles). In such an algorithm, blocks with larger p/e-cycle counts are generally deemed to be less reliable, and may eventually be retired. According to this disclosure, rather than using p/e-cycles to merely retire blocks, reliability module 40 may take appropriate actions (e.g., adjusting variable ECC output 48 and/or variable alphabet output 50) to improve reliability and maintain operation of the blocks having larger p/e-cycle counts.). Herein it is disclosed that the system may manipulate the granularity with which the blocks store data and ultimately the blocks may be retired from operation. In this manner, the disclosure notes retirement of blocks and additionally indicates variable levels of storage retirement through adjusting the raw data capacity of storage units as noted in Paragraphs [0038] and [0040] and [0063]
Regarding claim 7, Patapoutian further discloses the SSD according to claim 2, wherein the identification firmware is configured to derive approximate block-based data from the device-based log data ([0071] and [0081] In further examples, such information may include a moving average of the number of errors for recent read, program and/or erase cycles. The moving average may be based on a particular time window or on a window defined by a particular number of the most recent erase and/or program operations. In some examples, the error log input 46 may be a single bit which is reset when the number of errors is above a particular threshold, and set when the number of erase and/or program cycles is below a particular threshold. In some examples, if a block has been read, an error log generated by the ECC unit may be stored in the metadata to reflect the health of a particular block.). Herein the average data is interpreted as the derived approximate block-based data as it calculated from a particular time window. This interpretation is found to fall in line with the originally filed Specification Page 6 which refers to approximate parameters.
Regarding claim 10, Patapoutian further discloses the method according to claim 9, wherein: the errors in the SSD include a first contiguous set of errors and a second contiguous set of errors; and storing the device-based log data about the errors in the SSD include storing the device-based log data for the second contiguous set of the errors. Regarding this limitation Minamimoto discloses in Paragraphs [0034] and [0063-0064] that the error log is designed to store a specific number of errors which is found analogous to the second contiguous set of errors. Claim 10 is rejected on a similar basis as claim 2.
Regarding claim 11, Patapoutian further discloses the method according to claim 10, further comprising: storing precise block-based data regarding the errors in the SSD ([0073]); and once the suspect block has been identified, determining whether the suspect block is predicted to fail responsive to both the precise block-based data and the device-based log data ([0060]). Claim 11 is rejected on a similar basis as claim 3.
Regarding claim 12, Patapoutian further discloses the method according to claim 11, wherein determining whether the suspect block is predicted to fail responsive to both the precise block-based data and the device-based log data includes determining whether the suspect block is predicted to fail responsive to both the precise block-based data and the device-based log data selectively for the suspect block ([0085] and [0089]). Claim 12 is rejected on a similar basis as claim 4.
Regarding claim 13, Patapoutian further discloses the method according to claim 11, further comprising retiring the suspect block based at least in part on the precise block-based data and the device-based log data ([0074] and [0038] and [0040] and [0063]). Claim 13 is rejected on a similar basis as claim 5.
Regarding claim 15, Patapoutian further discloses the method according to claim 10, wherein identifying the suspect block in the plurality of blocks responsive to the device-based log data includes deriving approximate block- based data from the device-based log data ([0071] and [0081]). Claim 15 is rejected on a similar basis as claim 7.  
Regarding claim 18, Patapoutian further discloses the article according to claim 17, wherein: the errors in the SSD include a first contiguous set of errors and a second contiguous set of errors; and storing the device-based log data about the errors in the SSD include storing the device-based log data for the second contiguous set of the errors. Regarding this limitation Minamimoto discloses in Paragraphs [0034] and [0063-0064] that the error log is designed to store a specific number of errors which is found analogous to the second contiguous set of errors. Claim 18 is rejected on a similar basis as claim 2.
Regarding claim 19, Patapoutian further discloses the article according to claim 18, wherein the non-transitory storage medium has stored thereon further instructions that, when executed by the machine, result in: storing precise block-based data regarding the errors in the SSD ([0073]); and once the suspect block has been identified, determining whether the suspect block is 5predicted to fail responsive to both the precise block-based data and the device-based log data ([0060]). Claim 19 is rejected on a similar basis as claim 3.  
Regarding claim 20, Patapoutian further discloses the article according to claim 19, wherein determining whether the suspect block is predicted to fail responsive to both the precise block-based data and the device-based log data includes determining whether the suspect block is predicted to fail responsive to both the precise 10block-based data and the device-based log data selectively for the suspect block ([0085] and [0089]). Claim 20 is rejected on a similar basis as claim 4.
Regarding claim 21, Patapoutian discloses identifying blocks based on errors in order to change data capacity of the blocks as corrective action; however, Patapoutian does not explicitly disclose the method according to claim 9, wherein identifying the suspect block in the plurality of blocks responsive to the device-based log data includes identifying the suspect block in the plurality of blocks based at least in part on a change in the device-based log data. Regarding this limitation, Minamimoto discloses in previously cited Paragraph [0034] that the latest error information may be identified in the error log and this information is updated over time as disclosed in Paragraph [0069]. Furthermore, Minamimoto disclose in Paragraph [0027] “The management information, which is managed in the volatile management table 22, includes logical transformation information showing the relationship between a logical address, which is used in the host 1, and a storage position (physical address) on the NAND flash 10 in which data are stored, block use/non-use information showing whether each block of the NAND flash 10 is in use, bad block information for identifying a bad block which cannot be used as a storage area because of a large number of errors, etc.” Herein bad blocks are identified for non-use based on error information. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine bad blocks through updated information in order to make the determination based on more accurate information regarding the latest performance of the respective block.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patapoutian in view of Minamimoto and further in view of Krishnan et al. (US 2018/0113773).

Regarding claim 6, Patapoutian and Minamimoto do not explicitly disclose the SSD according to claim 3, wherein the verification firmware implements one of a Random Forest, a Logistic Regression, an Outlier Detection analysis, and an Anomaly Detection analysis to the precise block-based data and the device-based log data. Regarding this limitation, Krishnan discloses in Paragraphs [0023] and [0030] “[0023] Anomalies in the real-time data 162 which can lead to application failures are identified by the predictive data model 120. Anomalies may include a combination of error codes which the predictive data model 120 is trained to identify as leading to a high probability of application failure. When the real-time data 162 is analyzed using the predictive data model 120, the likelihood or probabilities of application failures are obtained. These probabilities can be compared to a predetermined threshold probability to identify those anomalies or incident patterns that may result in application failures. Using historical information from the application logs 164, the predictive data model 120 can be trained to recognize severities of the anomalies which may vary from those which can be disregarded to those which indicate an imminent application failure. Consequently, the predictive data model 120 can be trained to identify outliers or anomalies that may be indicative of application performance issues. [0030] The model generator 112 includes further instructions 208 to select features in order to select a subset of the created features for generating the predictive data model 120. In an example, the created features can be applied to the application logs 164 using supervised learning techniques such as the random forest model in order to select the subset of features which have a high likelihood or high probability of predicting the target. The features thus selected by the instructions 208 are employed in the predictive data model 120 which is used for analyzing the real-time data 162.” 
Regarding claim 14, Patapoutian does not explicitly disclose the method according to claim 11, wherein determining whether the suspect block is predicted to fail responsive to both the precise block-based data and the device-based log data includes applying one of a Random Forest, a Logistic Regression, an Outlier Detection analysis, and an Anomaly Detection analysis to the precise block-based data and the device-based log data. Regarding this limitation, Krishnan discloses in Paragraphs [0023] and [0030] use of a predictive model for identifying what may be considered anomalies or outliers. Furthermore, the random forest model is disclosed as a technique which may have a high probability of predicting the target. Claim 14 is rejected on a similar basis as claim 6.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patapoutian in view of Minamimoto and further in view of Gupta et al. (US 2016/0292025).

Regarding claim 8, Patapoutian does not explicitly disclose the SSD according to claim 2, wherein the SSD is configured to execute the identification firmware periodically. Regarding this limitation, Gupta discloses in Paragraph [0017] “The embodiments described herein provide a technique for predicting failure of one or more storage devices, such as solid state drives (SSDs), of a storage array serviced by a storage system (node) and for establishing one or more threshold conditions for replacing the SSDs of the storage array. To that end, the predictive technique periodically monitors soft and hard failures of the SSDs (e.g., from Self -Monitoring, Analysis and Reporting Technology), as well as various usage counters pertaining to input/output (I/O) workloads and response times of the SSDs. A heuristic procedure may then be performed that combines the monitored results to calculate the predicted failure and recommend replacement of the SSDs using one or more thresholds based on current usage and failure patterns of the SSDs.” Herein it is disclosed by Gupta that monitoring may be performed on a periodic basis. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the evaluation periodically in order to predict system failure as noted by Gupta in Paragraph [0017]. 
Regarding claim 16, Patapoutian does not explicitly disclose the method according to claim 10, further comprising periodically identifying a 15new suspect block in the plurality of blocks responsive to the device-based log data. Regarding this limitation, Gupta discloses in Paragraph [0017] that monitoring may be performed on a periodic basis. Claim 16 is rejected on a similar basis as claim 8.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135